Citation Nr: 0333917	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-13 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Administration 
Service, 
Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred pursuant to treatment accorded the 
veteran at North Mississippi Medical Center in August 2001.

(The issues of entitlement to service connection for a 
bilateral knee disorder; entitlement to service connection 
for a bilateral ankle disorder; entitlement to service 
connection for a disorder manifested by headaches; 
entitlement to service connection for a right ear hearing 
loss; whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by pathology of the back; entitlement 
to an increased rating for right foot strain with history of 
stress fracture; entitlement to an increased rating for left 
foot strain; and entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disorders (TDIU), are the subjects of 
decisions issued separately by the Board.)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the Medical Administration Service 
of the Department of Veterans Affairs (VA) Medical Center in 
Memphis, Tennessee.  


FINDING OF FACT

The veteran was accorded treatment in August 2001 at North 
Mississippi Medical Center for disabilities for which service 
connection has not been established, nor is it shown that any 
of the disabilities for which he was accorded treatment at 
that time aggravated either of his service-connected 
disabilities, that he was rated as totally disabled due to 
service-connected disability, or that he was a participant in 
a vocational rehabilitation program.




CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at North Mississippi Medical Center in August 2001 
are not met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  38 C.F.R. § 17.54 
(2003).  That a VA hospital diverted a veteran to a private 
facility does not constitute advance authorization of private 
care at VA expenses.  See Malone v. Gober, 10 Vet. App. 539, 
544 (1997).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he advice of a doctor to go 
to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation."  Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378, 379 (1992).  Under 
38 U.S.C.A. § 1728(a) (West 2002) and 38 C.F.R. § 17.120 
(2003), VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities, under certain 
circumstances, for the reasonable value of such care or 
services for which a veteran has made payment from sources 
other than VA.  

The circumstances set forth in the law are specific, and 
require that the treatment in question be accorded for a 
service-connected disability; for a nonservice-connected 
disability held to be aggravating an adjudicated service-
connected disability; for any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability; or, in certain circumstances, 
for any illness, injury, or dental condition in the case of a 
veteran who is participating in a vocational rehabilitation 
program.  The treatment in question must have been for a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Furthermore, federal facilities 
must have been unavailable, and that an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment at a federal facility had been or 
would have been refused.  38 C.F.R. § 17.120 (2003).  

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment, requires 
that each criterion must be met in order for a claimant to 
prevail in a claim for reimbursement.  Hayes v. Brown, 6 Vet. 
App. 66 (1993); Parker v. Brown, 7 Vet. App. 116, 119 (1994).  
In other words, it is not sufficient for a claimant to 
demonstrate that he was accorded treatment at a non-VA 
facility for a service-connected disability (or for a 
nonservice-connected disability that aggravated a service-
connected disability), that he had been rated as totally 
disabled due to service-connected disability, or that he was 
a participant in a vocational rehabilitation program; the 
claimant must also show that such treatment was emergent and 
that no federal facility was available.

In the instant case, medical records dated in August 2001 
from North Mississippi Medical Center show that the veteran 
was seen for complaints of nasal bleeding; discharge 
diagnoses of epistaxis, acute blood loss anemia, and 
essential hypertension are indicated.  The veteran, however, 
has established service connection only for left foot strain 
and for right foot strain with residuals from a stress 
fracture.  These disorders are rated as 30 percent disabling 
on a combined basis.  He is not rated as totally disabled, 
nor is it shown that he is a participant in a vocational 
rehabilitation program.  In addition, the medical records 
compiled in the course of the treatment for which he is 
seeking payment or reimbursement do not indicate that the 
epistaxis, acute blood loss anemia, or essential hypertension 
for which he was accorded treatment in any manner aggravated 
his service-connected foot disabilities.

In brief, the veteran does not satisfy the first requirement 
with regard to the payment or reimbursement of unauthorized 
medical expenses; that is, he was not accorded treatment for 
a service-connected disability or for a nonservice-connected 
disability that aggravated a service-connected disability, 
nor was he rated as totally disabled due to service-connected 
disability, or a participant in a vocational rehabilitation 
program.  As noted above, all of the requirements for payment 
or reimbursement of unauthorized medical expenses must be met 
before such payment or reimbursement is allowed; the failure 
to satisfy any one requirement mandates that the claim be 
denied as a matter of law.  See Hayes, supra, and Parker, 
supra; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  
That is the situation with regard to the instant case, and 
inquiry as to whether the treatment in question was emergent, 
or whether a federal facility was available, need not be 
made.  Likewise, in that the question before the Board is 
determined as a matter of law, application of the Veterans 
Claims Assistance Act of 2000, with regard to VA's duty to 
assist in the development of a claim, need not be addressed.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred pursuant to treatment accorded the veteran at North 
Mississippi Medical Center in August 2001 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



